DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adhesion detection module”, “a moving adhesion detection module”, and “a determination module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by May (US PGPUB 2014/0232869 A1).

As per claim 1, May discloses a deposit detection device (May, Fig. 1 and Fig. 7) comprising: 
an adhesion detection module configured to detect a deposit region corresponding to a deposit adhering to an imaging device (May, Fig. 1:12:14a-14d, and paragraph 20, discloses “In this environment the dirt detection system tries to recognize dirty locations on the camera lens”), based on brightness information of an image captured by the 
a moving adhesion detection module configured to detect the deposit region detected during moving of a vehicle as a moving deposit region, from among the deposit regions detected by the adhesion detection module (May, paragraphs 25-27 and 60, discloses “The present invention processes image data of consecutive frames of captured images while the vehicle is moving”), and 
a determination module configured to determine that there is a deposit when an area of the moving deposit region detected by the moving adhesion detection module is equal to or larger than a first threshold value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”).

As per claim 2, May further discloses the deposit detection device according to claim 1, wherein the determination module determines that there is a deposit when an area of the deposit region detected by the adhesion detection module is equal to or larger than a second threshold value larger than the first threshold value (May, paragraphs 36 and 37, discloses “Responsive to the image processor determining a second threshold likelihood that the detected blob is indicative of a contaminant when processing detected blob data of the subsequent frame or frames of captured image data (such as when the system determines that the detected blob is likely a contaminant 

As per claim 4, May further discloses the deposit detection device according to claim 1, wherein the moving adhesion detection module detects the moving deposit region when the deposit region is continuously detected during moving of the vehicle in a period after the deposit region is detected by the adhesion detection module (May, paragraph 36 and 37, discloses “processes captured image data over multiple frames to first determine that a detected blob may be due to dirt or contaminants at the camera lens, and then to further determine or confirm that the detected blob is due to dirt or contaminants at the camera lens”).

As per claim 5, May discloses a deposit detection method (May, Fig. 1 and Fig. 7) comprising: 
detecting a deposit region corresponding to a deposit adhering to an imaging device (May, Fig. 1:12:14a-14d, and paragraphs 20 and 37, discloses “processes captured image data over multiple frames to first determine that a detected blob may be due to dirt or contaminants at the camera lens, and then to further determine or confirm that the detected blob is due to dirt or contaminants at the camera lens”), based on brightness information of an image captured by the imaging device (May, paragraph 27, discloses “The blobs or dirty or obscured locations on the lens of a digital camera arise in two principle ways, as "dark" dirt locations and "light" or "bright" dirt locations”); detecting the deposit region detected during moving of a vehicle as a moving deposit .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over May (US PGPUB 2014/0232869 A1) and further in view of Irie (US PGPUB 2014/0010408 A1).

As per claim 3, May further discloses the deposit detection device according to claim 1, wherein when, in the deposit region, an area of the deposit region at a certain position in the image is equal to or larger than a predetermined value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”), 
May does not explicitly discloses the determination module performs a process of excluding the area of the deposit region at the certain position from a determination process, and when the deposit region at the certain position is the moving deposit region, the determination module does not exclude the deposit region at the certain position from the determination process.
Irie discloses the determination module performs a process of excluding the area of the deposit region at the certain position from a determination process (Irie, paragraph 133, discloses “the lens-attached matter detector may include the mask processor which eliminates from the attention area an area except lens-attached matter in the area whose edge intensity is within a threshold range extracted by the edge extractor”), and when the deposit region at the certain position is the moving deposit region, the determination module does not exclude the deposit region at the certain position from the determination process (Irie, paragraphs 132 and 133, discloses “only lens-attached 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May teachings by implementing a detector to the system, as taught by Irie.
The motivation would be to provide a system for improving the detection accuracy of the lens-attached matter (paragraph 95), as taught by Irie.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SYED HAIDER/Primary Examiner, Art Unit 2633